                     Case 13-12965-JKS                     Doc 578           Filed 06/14/21               Page 1 of 2




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                                                             )
    In re:                                                                   )     Chapter 11
                                                                             )
    PHYSIOTHERAPY HOLDINGS, INC., et al. 1                                   )     Case No. 13-12965 (JKS)
                                                                             )
                                   Reorganized Debtors.                      )     Jointly Administered
                                                                             )

                        NOTICE OF AGENDA OF MATTERS SCHEDULED
                 FOR TELEPHONIC HEARING ON JUNE 17, 2021 AT 10:00 A.M. (ET)

PLEASE NOTE: ALL REMOTE HEARINGS WILL BE CONDUCTED ENTIRELY OVER
ZOOM AND WILL REQUIRE ALL PARTICIPANTS TO REGISTER IN ADVANCE, NO
LATER THAN 4:00 P.M. ON WEDNESDAY, JUNE 16, 2021 TO APPEAR VIA VIDEO
CONFERENCE VIA ZOOM. COURTCALL WILL NOT BE USED TO DIAL IN.

PARTIES SHOULD USE THE FOLLOWING LINK TO REGISTER FOR THE HEARING:
https://debuscourts.zoomgov.com/meeting/register/vJIsfuysrTouHZMIxGaseDcMoTPYiesybgE

REGISTERED PARTIES WILL RECEIVE A CONFIRMATION EMAIL CONTAINING
PERSONAL LOG-IN INFORMATION FOR THE HEARING.

UNCONTESED MATTERS GOING FORWARD:

1.           Order on Rule to Show Cause [Docket No. 576; Filed 5/13/2021]

                      Related Documents:

                                 A.          Certificate of Service [Docket No. 577; Filed 5/14/2021]


1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal taxpayer-identification number, are:
Physiotherapy Holdings, Inc. (5193); Actra Rehabilitation Associates, Inc. (7806); Alexandria Sports, Inc. (7654); Benchmark Acquisition Corp.
(3850); Benchmark Medical Management Company (0335); Benchmark O&P Holdings, Inc. (6848); Benchmark Orthotics & Prosthetics, Inc.
(7000); Blue Hen Physical Therapy, Inc. (7267); Cape Prosthetics-Orthotics, Inc. (7914); Carrollton Physical Therapy Clinic, Inc. (2832); Integrity
Physical Therapy, Inc. (1075); Keystone Rehabilitation Associates of Warren (8341); Keystone Rehabilitation Systems, Inc. (8380); Keystone
Rehabilitation Systems of McMurray (6304); Leesburg Sports, Inc. (4190); MATRIX Healthcare Services, LLC (7344); MATRIX Rehabilitation,
Inc. (3147); MATRIX Rehabilitation-Delaware, Inc. (2504); MATRIX Rehabilitation-Georgia, Inc. (4073); MATRIX Rehabilitation-Ohio, Inc.
(2505); MATRIX Rehabilitation-South Carolina, Inc. (5603); MATRIX Rehabilitation-Texas, Inc. (9542); Morris Area Rehabilitation Association,
Inc. (2043); North Dallas Physical Therapy Associates, Inc. (5331); Northstar Health Services, Inc. (7152); NSHS Services, Inc. (6789);
Orthopaedic Services of Paducah, Inc. (3143); PhysioLink Corporation (3705); Physiotherapy Associates Holdings, Inc. (3367); Physiotherapy
Associates, Inc. (7193); Physiotherapy Associates-Union Rehab, LLC (0041); Physiotherapy Corporation (3816); Physiotherapy-BMHI Holdings,
Inc. (3361); Physiotherapy-BMI, Inc. (4107); Potomac Rehabilitation Services, Inc. (2725); Professional Rehab Associates, Inc. (2393); Progressive
Therapy Services, Inc. (8449); Rehab Associates, L.L.C. (9381); Rehab Colorado, LLC (5804); Rehab Missouri, LLC (0587); Rehab Xcel, LLC
(0586); Rehabilitation Consultants, Inc. (1166); R.S. Network, Inc. (9104); SMR Banyan Tree, Inc. (6933); Swanson Orthotic & Prosthetic Center,
Inc. (2308); The Parks Physical Therapy and Work Hardening Center, Inc. (2926); Theraphysics Partners of Colorado, Inc. (2115); Theraphysics
Partners of Texas, Inc. (9976); Therapy Associates of Martinsville, Inc. (1394); Trumbull P.T. Corp. (3855); Wisconsin Prosthetics and Orthotics,
Inc. (7815). The Debtors’ main corporate address is 855 Springdale Drive, Suite 200, Exton, PA 19341.


                                                                         1
Error! Unknown document property name.
                 Case 13-12965-JKS           Doc 578        Filed 06/14/21   Page 2 of 2




                  Response Deadline:       June 11, 2021 at 4:00 p.m.

                  Responses Received: None.

                  Status:           This matter is going forward.


  Dated: June 14, 2021                        /s/ Michael W. Yurkewicz
  Wilmington, Delaware                        Domenic E. Pacitti (DE Bar No. 3989)
                                              Michael W. Yurkewicz (DE Bar No. 4165)
                                              KLEHR HARRISON HARVEY BRANZBURG LLP
                                              919 N. Market Street, Suite 1000
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 426-1189
                                              Facsimile:     (302) 426-9193

                                              - and -

                                              Morton Branzburg (admitted pro hac vice)
                                              KLEHR HARRISON HARVEY BRANZBURG LLP
                                              1835 Market Street, Suite 1400
                                              Philadelphia, Pennsylvania 19103
                                              Telephone: (215) 569-2700
                                              Facsimile:     (215) 568-6603

                                              Counsel to the Reorganized Debtors




                                                        2
Error! Unknown document property name.
